Citation Nr: 0535152	
Decision Date: 12/30/05    Archive Date: 01/10/06

DOCKET NO.  04-17 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent 
for post-traumatic stress disorder (PTSD).  

2.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to June 
1973.  

These matters are before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  

The appeal ensued following the RO initial denial of service 
connection for PTSD in February 2002.  The veteran appealed, 
and the claim was again denied in May 2002.  In March 2003, 
the Board remanded the claim for additional development, and 
in an August 2003 rating decision, service connection for 
PTSD was granted and a 30 percent rating was assigned, 
effective from the date of the veteran's claim.  In a 
December 2003 rating decision, the 30 percent rating was 
increased to 50 percent, also effective from the date of the 
claim.  On November 17, 2004, the veteran testified at a 
personal hearing before the undersigned Veterans Law Judge 
(VLJ) as to this issue.  A copy of the transcript of that 
hearing is of record.

The Board notes that the veteran filed a claim for TDIU in 
May 2004.  The RO denied the claim in August 2004, and the 
veteran submitted a notice of disagreement.  A statement of 
the case (SOC) was issued in November 2004.  When providing 
testimony at the 2004 hearing regarding his increased rating 
claim, the veteran discussed his unemployability.  At the 
time of the hearing, he submitted into the record current 
treatment records and a listing he prepared regarding his 
employment history.  A waiver of initial RO review was 
received at the hearing.  The Board's review of the waiver 
document reflects that a notation was made that a "form 9" 
was submitted as to the TDIU claim as of November 18, 2004.  
It is not apparent that this "form 9" as to the TDIU claim 
is in the claims file.  However, it is the Board's conclusion 
that the totality of the actions summarized above represent 
that a valid Substantive Appeal was received within the 
appeal period as to the TDIU claim.  See Gomez v. Principi, 
17 Vet. App. 369 (2003).  Thus, that issue will also be 
addressed in this appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The record reflects that the veteran was last thoroughly 
examined by the Board in August 2003.  At the recent personal 
hearing, the veteran testified that his PTSD had increased in 
severity.  It was noted that he had approximately 30 jobs 
since discharge from service.  He said that due to 
psychiatric symptoms, he had suddenly just "walk[ed] off the 
job" on numerous occasions.  He submitted additional 
treatment records to include a July 2004 VA record in which 
his medications were increased, and the examiner noted his 
"worsening PTSD."  He also submitted a chronological list 
of his many jobs.  

It is noted by the Board that the claims file includes Social 
Security Administration records, to include an award 
document.  That document lists his psychiatric disorder as a 
secondary diagnosis and severe musculoskeletal impairments as 
the primary diagnosis.  In addition to PTSD, service 
connection is in effect and 10 percent ratings have been 
established for a post surgical right knee medial 
meniscectomy scar, well -healed with mild residual crepitus 
and atrophy of the thigh, symptomatic with traumatic 
arthritis and for hepatitis C.  

It is the Board's conclusion that additional medical 
development to evaluate the veteran's current disability 
level as to PTSD would prove useful in this case.  A new 
examination is in order.  See e.g. Massey v. Brown, 7 Vet. 
App. 204 (1994); see also Allday v. Brown, 7 Vet. App. 517, 
526 (1995).  VA's duty to assist includes obtaining recent 
medical records and a thorough and contemporaneous 
examination in order to determine the nature and extent of 
the veteran's disability.  When the veteran filed his claim 
for a TDIU in 2004 and at the recent hearing, the veteran 
attributed his unemployability to his PTSD symptoms.  As he 
has not alleged that his service-connected right knee or 
hepatitis C affect his ability to work and as recent 
treatment records do not reflect that he has been seen for 
these conditions, it is the Board's opinion that examinations 
as to those conditions are not necessary at the current time.  
However, as noted below, the RO may request additional exams 
if they see fit.  38 C.F.R. § 3.159(c)(4) (2005).  

The new examination ordered by this remand must take into 
account the records of prior treatment so that the evaluation 
of the PTSD is a fully informed one.  Green v. Derwinski, 1 
Vet. App. 121, 124 (1991).  

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
his psychiatric condition on appeal.  
With any necessary authorization from the 
veteran, the AMC should attempt to obtain 
copies of pertinent treatment records 
identified by the veteran that are not 
currently of record.

2.  The RO should schedule the veteran 
for a VA psychiatric examination to 
determine the severity of his PTSD.  The 
claims file and a separate copy of this 
remand must be made available to and 
reviewed by the examiner pursuant to 
conduction of the examination and the 
examiner should note that the claims file 
was in fact made available for review in 
conjunction with the examination.  The VA 
examiner should also specifically 
address/discuss the following:

A.  The VA examiner should assign the 
veteran's PTSD a numerical code under the 
Global Assessment of Functioning (GAF) 
consistent with the criteria in the 
fourth edition of the American 
Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders 
(DSM-IV).  Also, an opinion addressing 
the relative degree of industrial 
impairment resulting from his PTSD is 
requested.  Specifically, the examiner 
should describe what types of employment 
activities would be limited due solely to 
the appellant's service-connected PTSD, 
bearing in mind his entire social- 
medical history, particularly, any degree 
of industrial impairment caused by one or 
more nonservice connected disorders.

B.  The VA examiner should also describe 
how the symptoms of the veteran's 
service-connected PTSD affect his social 
capacity, including his ability to 
establish and maintain effective work and 
social relationships.  

3.  The RO should review the file and 
ensure that the above noted directives 
are carried out in full.  If any are not, 
including not providing adequate 
responses to the medical opinions 
requested, corrective action must be 
taken.  38 C.F.R. § 4.2 (2005); see also 
Stegall v. West, 11 Vet. App. 268 (1998).  
Any additional development deemed 
necessary by the RO should be 
accomplished.  

4.  Thereafter, the RO should 
readjudicate the veteran's claim for 
increased evaluation for PTSD and his 
claim for a TDIU.  If the benefits sought 
on appeal remain denied, the veteran and 
his representative should be provided a 
supplemental SSOC.  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues currently on appeal.  An 
appropriate period of time should be 
allowed for response before the claims 
file is returned to the Board for further 
appellate consideration.   

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 

